N0'l‘E: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TERRI L. TORAIN,
Petitioner,
V.
SMITHSONIAN INSTITUTION,
Resp0ndent.
2011-3135 ..
Petition for review of the Merit Systems Protection
Board in case no. DC0752100533-I-1.
ON MOTION
ORDER
Terri L. Torain moves to reinstate her petition for re-
view and for an extension of time to file her brief
Upon consideration thereof,
IT Is 0RDERE1) THAT:
The motions will be g1'anted, the mandate will be re-
called, the court's dismissal order will be vacated, and the
petition will be reinstated, if Torain files an informal brief

TORAlN V. SMITHSONlAN 2
(form enclosed) within 30 days of the date of filing of this
order.
FoR THE CoURT
 1 5  /s/ Jan Horbaly
Date Jan Horbaly _
Clerk
cc: Terri L. 'l`orain (lnf0rmal Brief Form Enclosed)
Sheryl L. Fl0yd, ESq.
s20
FI
U.S. COURT 0%§PpPEALS FOR
THE FEDERAL CIRCUl'F
SEP-15 2011
lAN HORBAL¥
CLERK